3/4/2015                                                                       TDCJ Offender Details


       liUMM.ujMJOLUJAmiiiiMimjuj                                                              e»      TDCJ Home   New Offender Search




   Offender Information Details
       Return to Search list




   SID Number:                                                             06014009

   TDCJ Number:                                                            01809763

   Name:                                                                   FERRALEZ.SAMUEL ARRENADO

   Race:                                                                   H

   Gender:                                                                 M

   DOB:                                                                    1976-05-04

   Maximum Sentence Date:                                                  2110-07-12

   Current Facility:                                                       ALLRED

   Projected Release Date:                                                 2110-07-12

   Parole Eligibility Date:                                                2041-07-12

   Offender Visitation Eligible:                                           YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                              Offender is not scheduled for release at
                                                                        this time.

   Scheduled Release Type:                                              Will be determined when release date is
                                                                        scheduled.

   Scheduled Release                                                    Will be determined when release date is
   Location:                                                            scheduled.




        Parole Review Information

   Offense History:
   I                         Offense                                     County
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetai I,action?sid=06014009                                                     1/2
.3/4/2015                                                                      TDCJ Offender Details

      Offense Date                           Sentence Date                             Case No.        Sentence (YY-MM-DD)

            2011-05-29        MURDER               2012-09-14           TARRANT         1246930D             99-00-00




      Return to Search list




    The Texas Department of Criminal Justice updates this information regularly to ensure that it is
    complete and accurate, however this information can change quickly. Therefore, the information on
    this site may not reflect the true current location, status, scheduled termination date, or other
    information regarding an offender.

    For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
    295-6371 or webadmin&.tdcj.texas.Qov. This information is made available to the public and law
    enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
    subject to criminal prosecution.


                                                  New Offender Search                  TDCJ Home Page




 http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=06014009                                         2/2